EXHIBIT 10.2
 
EXECUTION VERSION
  Option Agreement


OPTION AGREEMENT, dated as of August 10, 2012 (this “Agreement”), by and between
Janus Capital Group Inc., a Delaware corporation (the “Company”), and The
Dai-ichi Life Insurance Company, Limited, a Japanese corporation (the
“Investor”).  The Company and the Investor may be referred to in this Agreement
individually as a “Party” and collectively as the “Parties”.
 
RECITALS
 
WHEREAS, concurrently with the execution of this Agreement, the Company and the
Investor are entering into an Investment and Strategic Cooperation Agreement,
dated as of August 10, 2012 (the “Investment Agreement”);
 
WHEREAS, the Investor is committing in the Investment Agreement, among other
things, to use commercially reasonable efforts to acquire shares of common
stock, par value $0.01 per share, of the Company (the “Company Common Stock”) in
accordance with the terms and conditions set forth in the Investment Agreement
(the “Acquisition”); and
 
WHEREAS, to assist the Investor in effecting the Acquisition, the Company
desires to grant the Investor a series of conditional options to purchase shares
of the Company Common Stock in accordance with the terms and conditions of this
Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:
 
(a)           Definitions.  Capitalized terms used and not otherwise defined in
this Agreement shall have the meanings ascribed to them in the Investment
Agreement.
 
(b)           Conditional Option.
 
(i)           The Company hereby grants to the Investor twenty (20) conditional
options (each, a “Conditional Option” and collectively, the “Conditional
Options”), each to purchase 700,000 shares of the Company Common Stock (such
shares, the “Option Shares”), for a purchase price of $10.25 per share (the
“Option Price”), subject to the terms and limitations set forth herein.  For the
avoidance of doubt, each Conditional Option may only be settled in shares of
Company Common Stock and no net settlement or cash settlement shall be permitted
hereunder. In the event that, prior to exercise of a Conditional Option, the
Company changes the number of shares of Company Common Stock issued and
outstanding as a result of a reclassification, stock split (including a reverse
split), stock-based dividend or distribution, merger, subdivision, combination
or other similar transaction, the number of Option Shares and the number of
shares of Company Common Stock contained in each Conditional Option shall be
 
 
 
 

--------------------------------------------------------------------------------

 
 
adjusted appropriately to provide to the Investor the same economic and
ownership effect as contemplated by this Agreement prior to such
reclassification, split, dividend, distribution, merger, subdivision,
combination or similar transaction.
 
(ii)           The Investor shall have the right to exercise one or more (or
all) of the Conditional Option(s) following such time that the Investor
Beneficially Owns not less than 8% of the issued and outstanding shares of the
Company Common Stock, provided, that in no event shall the Investor have the
right to exercise a Conditional Option to the extent that such exercise would
cause the Investor’s Beneficial Ownership of shares of the Company Common Stock
to exceed the Ownership Limit.  For the avoidance of doubt, each Conditional
Option may only be exercised in whole and not in part.
 
(iii)           Each Conditional Option shall, if not exercised, terminate on
the earlier of (x) the expiration of the Purchase Window (as defined in the
Investment Agreement) and (y) the termination of the Investment Agreement in
accordance with its terms.
 
(iv)           The Investor acknowledges that (i) the Option Shares have not
been registered under the Securities Act or any state securities laws, by reason
of their issuance by the Company in a transaction exempt from the registration
requirements thereof and (ii) any Option Shares purchased pursuant to this
Agreement may not be sold unless such disposition is registered under the
Securities Act and applicable state securities laws or is exempt from
registration thereunder; the Investor acknowledges that, except as provided in
Exhibit C to the Investment Agreement, the Company does not have any obligation
to register any Option Shares.
 
(c)           Option Consideration.  The Parties agree that the aggregate value
of the Conditional Options has been reasonably determined by the mutual
agreement of the Parties and that such value, set forth on Schedule 1 to the
Disclosure Letter of the Investment Agreement, shall be paid in immediately
available funds in U.S. dollars by Investor to the account of Company set forth
on forth on Schedule 2 to the Disclosure Letter of the Investment Agreement
within five (5) Business Days after the date hereof.
 
(d)           Exercise Procedures.  To exercise one or more (or all) of the
Conditional Option(s), the Investor shall deliver an irrevocable written notice
of such exercise (the “Exercise Notice”) to the Company at the address set forth
in subsection (e) below.  The Exercise Notice shall indicate the number of
Conditional Options that the Investor is exercising.  As promptly as reasonably
practicable, but not less than five Business Days, following the delivery of an
Exercise Notice to the Company the Company and the Investor shall effect the
closing of the exercise of the Conditional Option(s) indicated by the Exercise
Notice.  At such closing, (a) the Investor shall pay or cause to be paid to the
account of Company set forth on forth on Schedule 2 to the Disclosure Letter of
the Investment Agreement (as such account may be updated by notice to the
Investor) an amount in U.S. dollars that is equal to the aggregate Option Price
in respect of the number of Option Shares contained in the exercised Conditional
 
 
 
2

--------------------------------------------------------------------------------

 
 
Option(s), and (b) the Company shall issue the Options Shares contained in the
exercised Conditional Option(s) to the Investor.
 
(e)           Notices.  All notices, demand or other communications provided for
or permitted hereunder shall be made in writing and shall be by registered or
certified first class mail, return receipt requested, facsimile, courier
service, overnight mail or personal delivery:
 
If to the Company:
Janus Capital Group Inc.
151 Detroit Street
Denver, CO  80206
Attn:      General Counsel
Fax:        +1 (303) 639-6662
   
With a copy (which shall
not constitute notice) to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Attn:      Toby S. Myerson
               Steven J. Williams
Fax:        +1 (212) 757-3900
   
If to the Investor:
The Dai-ichi Life Insurance Company, Limited
13-1, Yurakucho 1-chome, Chiyoda-ku, Tokyo 100-8411, Japan
Attn:      General Manager of the Investment Planning Department
Fax:        +81 (3) 5221-3971
   
With a copy (which shall
not constitute notice) to:
Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, New York  10017
Attn:      George R. Bason, Jr.
               Michael Davis
Fax:        +1 (212) 701-5800

 
(f)           Miscellaneous.
 
(i)           This Agreement and the Investment Agreement contain the entire
understanding of the parties in respect of the subject matter hereof, and
supersede all prior agreements, written or oral, with respect thereto.
 
(ii)          THIS AGREEMENT AND ANY CLAIM OR CONTROVERSY UNDER THIS AGREEMENT
SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH
STATE, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF, EXCEPT FOR
MATTERS DIRECTLY IN THE
 
 
3

--------------------------------------------------------------------------------

 
 
 
PURVIEW OF THE DELAWARE GENERAL CORPORATION LAW (“DGCL”), WHICH MATTERS SHALL BE
GOVERNED BY THE DGCL.
 
(iii)         THE PARTIES IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF
ANY STATE OR FEDERAL COURT SITTING IN THE COUNTY OF NEW YORK, IN THE STATE OF
NEW YORK OVER ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE AFFAIRS OF THE COMPANY.  TO THE FULLEST EXTENT THEY MAY
EFFECTIVELY DO SO UNDER APPLICABLE LAW, THE PARTIES HERETO IRREVOCABLY WAIVE AND
AGREE NOT TO ASSERT, BY WAY OF MOTION, AS A DEFENSE OR OTHERWISE, ANY CLAIM THAT
THEY ARE NOT SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, ANY OBJECTION THAT
THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.
 
(iv)         TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE
WAIVED, EACH PARTY WAIVES AND COVENANTS THAT IT SHALL NOT ASSERT (WHETHER AS
PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN
RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION OR SUIT (IN CONTRACT,
TORT OR OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION ARISING OUT OF OR BASED
UPON THIS AGREEMENT OR THE SUBJECT MATTER OF THIS AGREEMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT, IN EACH CASE, WHETHER NOW EXISTING OR HEREAFTER ARISING.  EACH PARTY
ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTY THAT THIS SECTION
CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH IT IS RELYING AND WILL RELY IN
ENTERING INTO THIS AGREEMENT.  EITHER PARTY HERETO MAY FILE AN ORIGINAL
COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF EACH SUCH PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
 
(v)          Each Party hereto hereby acknowledges that irreparable damage would
occur, and the remedies at law of each other Party hereto would be inadequate,
if any term or provision hereof were not performed or observed strictly in
accordance herewith, and hereby unconditionally and irrevocably waives any
defense that may be available to it that any other Party’s remedies at law are
adequate or that its injuries are not irreparable.  Each Party hereto may,
without posting any bond or other security and in addition to any remedy
available to it at law, obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction, or
any other equitable remedy which may then be available to it.
 
 
 
4

--------------------------------------------------------------------------------

 
 
(vi)         Neither this Agreement nor any of the rights granted herein
(including any of the Conditional Options), nor any of the other interests and
obligations created hereunder, may be transferred, assigned or delegated by
either Party without the prior written consent of the other Party and any
purported transfer, assignment or delegation without such consent shall be void,
except that the Investor may, upon prior notice to the Company, transfer this
Agreement and all of its rights, interests and obligations herein to any
Affiliated Transferee (as defined in the Investment Agreement) without the
consent of the Company.
 
(vii)        This Agreement may be executed in one or more counterparts (by
facsimile or otherwise), each of which shall be deemed an original, and all of
which taken together shall constitute one and the same instrument.
 
[Signature Page Follows]
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by each
party hereto or a duly authorized officer of each party hereto as of the date
first above written.
 

 
JANUS CAPITAL GROUP INC.
                       
By:
/s/ Richard M. Weil      
Name:
Richard M. Weil      
Title:
Chief Executive Officer                    
THE DAI-ICHI LIFE INSURANCE
    COMPANY, LIMITED
                       
By:
/s/ Hideto Masaki
     
Name:
Hideto Masaki
     
Title:
Representative Director, Deputy President
 

 
 
 
 
 
Signature Page to Option Agreement


--------------------------------------------------------------------------------